Exhibit 10.9

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE UNDERLYING SECURITIES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO SALE OR DISPOSITION
MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND EXCHANGE
COMMISSION.

 

CONVERTIBLE PROMISSORY NOTE

 

$500,000 January 18, 2019

 

For value received OWP VENTURES, INC., a Delaware corporation (the “Company”)
promises to pay to the order of The Sanguine Group LLC. (“Holder”) the principal
sum of FIVE HUNDRED THOUSAND DOLLARS (500,000.00), with interest on the
outstanding principal amount at the rate of six percent (6%) per annum, on
January 18, 2022 (the Maturity Date”). Interest shall commence with the date
hereof and shall accrue on the outstanding principal amount until paid in full
or this Note has been converted as provided below. Interest shall be computed on
the basis of a year of 365 days for the actual number of days elapsed.

 

1. All payments of interest and principal shall be in lawful money of the United
States of America. All payments shall be applied first to accrued interest, and
thereafter to principal.

 

2. (a) In the event that the Company consummates the closing of a public or
private offering of its Equity Securities (as defined below) resulting in gross
proceeds to the Company of at least $500,000 (excluding the conversion this
Note) (a “Qualified Financing”) at any time prior to the repayment of this Note,
then the outstanding principal balance of this Note, together with any accrued
and unpaid interest thereon, or any portion thereof, shall automatically be
converted into such Equity Securities at the lower of a conversion price (i)
equal to eighty percent (80%) of the purchase price paid by the investors
purchasing the Equity Securities in the Qualified Financing, or (ii) reflecting
a price per share of common stock of the Company of $0.424 per share, as
equitably adjusted for any stock split or stock dividends effected after the
date hereof (the “Fixed Conversion Price”). For purposes of this Note, the term
“Equity Securities” shall mean (i) any shares of common stock or preferred stock
of the Company, (ii) any security convertible or exchangeable for common stock
or preferred stock of the Company, and (iii) any other rights to purchase or
otherwise acquire common stock or preferred stock of the Company, in each case
issued in a Qualified Financing following the date hereof, except that Equity
Securities shall not include any security granted, issued and/or sold by the
Company to any officer, employee, director, advisor or consultant in such
capacity.

 

(b) In case of any reorganization, consolidation or merger involving the Company
prior to the Maturity Date, in which the stockholders of the Company receive
securities of another entity (including any parent company of the company with
which the Company merges or is merged into) (the “Successor Issuer”) in exchange
for their shares of Company common stock, this Note shall automatically be
converted into that number of shares of common stock of the Successor Issuer as
the Holder would have been entitled to receive upon consummation of such event,
if the Holder had converted all of the principal and interest outstanding under
this Note immediately prior thereto at the Fixed Conversion Price.

 



 

 

 

(c) In the event the Company fails to pay the outstanding obligations under this
Note on the Maturity Date, Holder shall thereafter have the option at any time
and from time to time, prior to the date on which the Company makes payment in
full of the outstanding principal amount of this Note together with all accrued
interest thereon, to convert all or any portion of the outstanding principal
amount of this Note plus all accrued and unpaid interest thereon into common
stock of the Company at the Fixed Conversion Price.

 

(d) Before the Holder shall be entitled to convert this Note into Equity
Securities pursuant to this Section 2, the Holder shall give written notice to
the Company at its principal corporate office, of the election to convert the
same and shall state therein the name or names in which the Equity Securities
are to be issued. The Company shall, as soon as practicable thereafter, issue
and deliver to Holder or to the nominee or nominees of Holder, a certificate or
certificates for the Equity Securities to which the Holder shall be entitled as
aforesaid. Conversion shall be deemed to have been effected on the date when
delivery of notice of an election to convert and surrender of the Note to be
converted is made, or if applicable, on the effective date of the Qualified
Financing. All Equity Securities which may be issued upon conversion of the Note
will, upon issuance, be duly issued, fully paid and non-assessable and free from
all taxes, liens, and charges with respect to the issuance thereof.

 

(e) Notwithstanding anything contained herein to the contrary, the Holder shall
not be entitled to convert this Note if as a result thereof the Holder would
beneficially own in excess 4.99% or more of the outstanding shares of common
stock of the Company or a Successor Issuer, as applicable, at any time that such
common stock is registered under Section 12 of the Securities Exchange Act of
1934, as amended (the “1934 Act”). For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(c) of the of the 1934 Act and Regulation 13d-3 thereunder. The Holder may
void the limitation described in this 2(e) upon 65 days prior notice to the
Company.

 

3. By its acceptance of this Note, the Holder makes the following
representations and warrantees:

 

(a) The Holder represents and warrants that it is acquiring this Note and will
acquire any Equity Securities on conversion of this Note solely for its account
for investment and not with a view to or for sale or distribution of the Note or
Equity Securities or any part thereof. The Holder also represents that the
entire legal and beneficial interests of the Note and Equity Securities the
Holder is acquiring is being acquired for, and will be held for, its account
only.

 

(b) The Holder understands that the Note and Equity Securities have not been
registered under the Securities Act of 1933, as amended (the “Act”) on the basis
that no distribution or public offering of the stock of the Company is to be
effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

 



2

 

 

(c) The Holder recognizes that the Note and Equity Securities must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Note or Equity Securities, or to
comply with any exemption from such registration.

 

(d) The Holder is aware that neither the Note nor the Equity Securities may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information, the resale
following the required holding period under Rule 144 and the number of shares
being sold during any three month period not exceeding specified limitations.
The Holder is aware that the conditions for resale set forth in Rule 144 have
not been satisfied and that the Company presently has no plans to satisfy these
conditions in the foreseeable future.

 

4. This Note may be prepaid at any time without the consent of the Holder.

 

5. The Company shall pay all reasonable attorneys’ fees and court costs incurred
by the Holder in enforcing and collecting this Note.

 

6. The Company hereby waives demand, notice, presentment, protest and notice of
dishonor.

 

7. This Note shall be governed by and construed under the laws of the State of
Nevada, as applied to agreements among Nevada residents, made and to be
performed entirely within the State of Nevada, without giving effect to
conflicts of laws principles.

 

8. This Note may be transferred only upon its surrender to the Company for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company. Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new Note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee. Interest and principal shall be paid
solely to the registered holder of this Note. Such payment shall constitute full
discharge of the Company’s obligation to pay such interest and principal.

 

  OWP VENTURES, INC.         By: /s/ Craig Ellins     Name: Craig Ellins    
Title: Chief Executive Officer

 

 

3



 

 